756 N.W.2d 52 (2008)
ATTORNEY GENERAL of the State of Michigan, Appellant,
v.
MICHIGAN PUBLIC SERVICE COMMISSION, Consumers Energy Company, Adrian Energy Association, L.L.C., Cadillac Renewable Energy, L.L.C., Genesee Power Station, L.P., Grayling Generating Station, L.P., Hillman Power Company, L.L.C., Tes Filer City Station, L.P., Viking Energy of Lincoln, Inc., Viking Energy of McBain, Inc., and Midland Cogeneration Venture, L.P., Appellees.
Docket No. 136431. COA No. 261747.
Supreme Court of Michigan.
September 19, 2008.
On order of the Court, the application for leave to appeal the April 1, 2008 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue whether "transmission costs" may be included in the power supply cost recovery factor, MCL 460.6j(1)(a) and (b).
We further ORDER that this case be argued and submitted to the Court together with the case of Attorney General v. Michigan Public Service Commission, 2007 WL 5529024 (Docket Nos. 134667-9) and the related cases (bearing Docket Nos. 134671, 134673-4, 134676-7), at such future session of the Court as both cases are ready for submission.